Dwyer, J.
¶33 (concurring) In 1933, Herbert Hoover served the final weeks of his term as president of the United States; Adolf Hitler became the chancellor of Germany; Philadelphia baseball fans enjoyed the unique experience of watching two hometown players, Jimmie Foxx of the Athletics and Chuck Klein of the Phillies, win the batting triple crown in the American and National Leagues, respectively; and Andrew Nelson of Port Angeles, Washington, was injured felling a tree while on the job at Neah Bay. Of these long-ago events, it is the fallout from Nelson’s injury that comes back to haunt Marcia Magee 75 years later.
¶34 This case turns on a procedural question: did Magee lose her right to receive workers’ compensation for her on-the-job injury because she wrongfully delayed in filing a claim? Thus, our resolution of this case does not rely on the merits of her claim. If her claim is procedurally barred, her *13claim is precluded regardless of whether, on their merits, her assertions regarding her injuries are true or false. Hence, in explaining my views on the issue presented, I will assume that Magee’s assertions are, in fact, true.
¶35 Viewed in the light most favorable to Magee, the facts of this case are these: Magee is a physically and intellectually challenged, semiliterate worker. She gave her work supervisor a handwritten document (a petition for an antiharassment protection order) stating (1) that she had been repeatedly assaulted by her work supervisor while at work and (2) that she had seen doctors as a result of this abuse. Her employer, Rite Aid, was a self-insured employer, as defined by the Industrial Insurance Act, Title 51 RCW. Despite being legally required to do so, Rite Aid did not report her injury to the Department of Labor and Industries, did not provide her with a “Self-Insurer Accident Report” form (SIF-2) claim form, and did not assist her in filing the claim.
¶36 Basing its decision on Andrew Nelson’s case, Nelson v. Department of Labor & Industries, 9 Wn.2d 621, 115 P.2d 1014 (1941), the majority holds that, under the above-described scenario, Magee lost her right to seek workers’ compensation. Remarkably, the majority is correct.
¶37 As the majority accurately notes, in Nelson the Supreme Court stated, “As long as the writing filed with the department reasonably directs its attention to the fact that an injury, with its particulars, has been sustained and that compensation is claimed, the [claim filing] statute has been substantially complied with.” Nelson, 9 Wn.2d at 629; see also Leschner v. Dept of Labor & Indus., 27 Wn.2d 911, 924, 185 P.2d 113 (1947). Because Magee did not explicitly claim a right to workers’ compensation in the document she gave to her supervisor, the majority holds, she is barred from pursuing her claim, notwithstanding the fact that the document she submitted to her work supervisor both sets forth the nature of the injurious events (work-related sexual assault) and states that she had seen “doctors” as a result of *14the events. Although this result strikes me as terribly unjust, it is the result existing law compels.
¶38 No statute defines a “claim” for Title 51 RCW purposes. Indeed, both Nelson and Leschner dealt with the statutory predecessor to Title 51 RCW. At the time of the filing of those decisions, not all workers were subject to workers’ compensation coverage (only those engaged in ultrahazardous activities were covered) and there were no “self-insured” employers. Much has changed since Nelson was injured in 1933; the law cited by the majority has not.
¶39 As we have previously observed, “[t]he timely filing of the worker’s claim is a statutorily imposed jurisdictional limitation upon his [or her] right to receive compensation and upon the [d]epartment’s authority to accept the worker’s claim for benefits.” Wilbur v. Dep’t of Labor & Indus., 38 Wn. App. 553, 556, 686 P.2d 509 (1984). Thus, even where the department itself fails to comply with its lawful obligation of providing notice to the worker, an untimely filing cannot be excused and the claim filing period is neither tolled nor extended. Wilbur, 38 Wn. App. at 559.
¶40 All of this strikes me as being inconsistent with the goals of our workers’ compensation scheme. In adopting Title 51 RCW, the Industrial Insurance Act, the legislature made clear that the intent of the statute is to reduce to a minimum the suffering and economic loss arising from workplace injuries. Accordingly, the provisions of the title are to be liberally construed in the worker’s favor. RCW 51.12.010; McIndoe v. Dep’t of Labor & Indus., 144 Wn.2d 252, 256-57, 26 P.3d 903 (2001).
¶41 Consistent with this view, although a writing is required for claim filing, our Supreme Court has held that the filings of injured workers should be viewed liberally. For instance, just as with claim filing, an application to reopen a claim must be in writing and provide information regarding the reason for the application. Donati v. Dep’t of Labor & Indus., 35 Wn.2d 151, 154, 211 P.2d 503 (1949). However, the department may not require that workers submit an application to reopen by using any particular form. WAC *15296-14-400. Similarly, when an injured worker’s physician submitted office notes recommending further treatment, the Board of Industrial Insurance Appeals held that the department should have treated the office notes as a sufficient application to reopen the claim. In re Hansen, No. 90 1429, 1991 WL 246462, at *1 (Wash. Bd. of Indus. Ins. Appeals June 10, 1991).
¶42 Moreover, although the majority observes that the antiharassment document does not name Rite Aid as a party, this should be of no significance. There is no requirement that a worker identify the employer from whom benefits are sought. Indeed, the Board of Industrial Insurance Appeals has held that “a claim cannot be rejected simply because the worker failed to identify the correct employer on the application for benefits.” In re Eades, No. 01 17639, 2002 WL 32303605, at *1 (Wash. Bd. of Indus. Ins. Appeals Dec. 20, 2002).
¶43 Since the time of the Nelson decision, much has changed in the field of workers’ compensation. Among those changes are requirements that self-insured employers report industrial injuries to the department and provide claim forms to injured workers. WAC 296-15-405(1) states that, “[w]hen notified of injury or illness, the self-insurer must provide the worker with this prenumbered form and assistance in filing a claim.” In addition, a separate regulation requires that “[e]very self-insurer must . . . [i] immediately provide a Self-Insurer Accident Report (SIF 2) form ... to every worker who makes a request, or upon the self-insurer’s first knowledge of the existence of an industrial, injury . . . , whichever occurs first.” WAC 296-15-320(2) (emphasis added).
¶44 Here, Magee notified the employer of her injury and her resort to “doctors.” In response, Rite Aid did nothing. Rite Aid’s inaction was contrary to its legal obligations as set forth above.
¶45 Similarly, a statute provides that whenever any injury occurs to a worker, the worker has a duty to report the injury to the worker’s employer or supervisor, and the *16employer has a duty to report such injury to the department if the worker has received treatment from a physician. RCW 51.28.010(1). Magee complied with this statutory obligation; Rite Aid did not.
¶[46 Thus, upon learning of its employee’s work-related injuries and resort to medical attention, Rite Aid did not take any of the following measures it was legally required to take: (1) Rite Aid did not report the occurrence to the department; (2) Rite Aid did not give Magee the SIF-2 form; and (3) Rite Aid did not assist Magee in filing her claim.
147 Despite not adhering to its legal obligations, Rite Aid now comes to this court seeking relief on the basis of Magee’s untimely claim filing. Such hubris should not be rewarded. Unfortunately, the law requires that it be.
¶48 Notwithstanding the many changes to workers’ compensation law that have taken place over the past seven decades, the legislature has never seen fit to delineate the necessary contents of “a claim.”22 Thus, we must adhere to the definition provided by the Supreme Court in Nelson.
¶49 Obviously, the Supreme Court can choose to modify the rule it set forth in Nelson. Equally obviously, the legislature can choose to provide a statutory definition. However, we have no such latitude.
f50 Given the purposes of the Industrial Insurance Act and the malfeasance of the self-insured employer in this case, Magee should have a remedy. But the majority correctly concludes that she does not.
151 Thus, with a reluctance outweighed only by my obligation to the law, I concur in the majority opinion.
Review denied at 164 Wn.2d 1036 (2008).

 "[T]he legislature is presumed to know the existing state of the case law in those areas in which it is legislating.” Woodson v. State, 95 Wn.2d 257, 262, 623 P.2d 683 (1980) (citing State v. Fenter, 89 Wn.2d 57, 62, 569 P.2d 67 (1977)). Thus, where the legislature does not amend a statute following its interpretation by the Supreme Court, we must assume that the legislature has acquiesced in that decision. Soproni v. Polygon Apartment Partners, 137 Wn.2d 319, 327 n.3, 971 P.2d 500 (1999).